DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,7-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2009/128530 (WO ’530).
As to Claim 1, WO ‘530 discloses a thermosetting conductive adhesive that is comprised of two types of urethane acrylate oligomer (aromatic containing and aliphatic and can be used in combinations) (para. 0026), a monofunctional methacrylate monomer (para. 0038) which the Examiner construes as radical polymerizable, an organic peroxide which the Examiner construes as a radical generating curing agent (para. 0049), and a conductive particle (para. 0061). 
As to Claim 5, see discussion of Claim 1 above. 
As to Claim 7, the conductive particle is present from 50 1000 parts by mass (para. 0070) where the particle can be silver (para. 0063) which has a density of 10.5 g/cm3 which translates e.g. 100 parts by mass to 10 parts by volume of the resin composition.
As to Claim 8, see discussion of Claim 7. 
As to Claim 9, see discussion of Claim 1 above. 
Claim(s) 1,3-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2010/0186823 (US ‘823). 
As to Claim 1, US ‘823 discloses a conductive paste which is comprised of acrylate oligomers such as aliphatic and aromatic urethane acrylates and mixtures thereof (para. 0019), monofunctional and polyfunctional acrylates and mixtures thereof (para. 0018), peroxides as free radical generating curing agents (para. 0023), and conductive particles such as silver (para. 0025). 
As to Claim 3, see discussion of Claim 1 above. 
As to Claim 4, see discussion of Claim 1 where the polyfunctional acrylate can be pentaerythritol tetraacrylate (para. 0018) which contains 5 carbons and 4 methacryloyl groups.
As to Claim 5, see discussion of Claim 1 above. 
As to Claim 8, see discussion of Claim 1 above. 
As to Claim 9, adhesive components can be added to the US ‘823 composition which the Examiner construes as the resulting composition as a conductive adhesive (para. 0020). 
As to Claim 10, the paste is used to make a solar cell device (pg. 5, Claim 17) which the Examiner construes as a semiconductor device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘579.
As to Claim 10, the reference does not disclose a semiconductor device using the adhesive of the art. 
As to the difference, the reference notes the quick curing times and high conductivity (para. 0005-0006) provided by the adhesive of US ‘579.
It would have been obvious to utilize the adhesive of US ‘579 in a semiconductor device as conductive adhesives with quick curing rates would be beneficial for the attachment of semiconductors to substrates in a high speed process. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘823.
As to Claim 7, US ‘823 fails to specifically disclose the volume content of the silver particle in the composition.
As to the difference, US ’823 discloses the paste composition can contain up to 80 wt % of the conductive particle.  If the conductive particle is silver with a density of 10.5 g/cm3, the volume would be 7.6 %. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art fails to disclose the differing molecular weights of the oligomers in Claim 2 and there is no suggestion in the prior art as to why this selection is advantageous over the prior art of record and there is no suggestion in the art to utilize a peroxide with the specific physical properties of Claim 6 nor would it be inherent in the view of the prior art teachings. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARK KOPEC/     Primary Examiner, Art Unit 1762                                                                                                                                                                                                   
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 5/20/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762